Exhibit 10.31 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is executed as of this 25thday of February, 2009, by and between Michael T. Tenpas ("Executive") and ARI Network Services Inc. (the "Company"). RECITALS The Company desires to employ Executive, and Executive desires to be employed by the Company, on the terms and conditions set forth herein. As a result of Executive's employment with the Company, Executive will have access to and be entrusted with valuable information about the Company's business and customers, including trade secrets and confidential information. The Parties believe it is in their best interests to make provision for certain aspects of their relationship during and after the period in which Executive is employed by the Company. NOW, THEREFORE, in consideration of the promises and the mutual agreements and covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the Company and Executive (collectively, "Parties" and individually, "Party"), the Parties agree as follows: ARTICLE
